PER CURIAM:
Doyle Brant appeals the judgment of the motion court, following an evidentiary hearing, denying his Rule 24.035 motions to set aside his convictions for two counts of second-degree statutory sodomy, three counts of second-degree statutory rape, and conspiracy to commit murder. He claims that he was denied effective assistance of counsel when plea counsel repeatedly advised him that if he pleaded guilty to all of the charges, he would be sentenced to three and a half years at the most. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).